IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-76,787-02


                      EX PARTE CLYDE JAMES FREEMAN, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 09-11-11188-CR(2) IN THE 435TH DISTRICT COURT
                         FROM MONTGOMERY COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to forty years’ imprisonment. The Fourteenth Court of Appeals affirmed

his conviction. Freeman v. State, No. 14-12-00077-CR (Tex. App.–Houston September 24, 2013).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed. Appellate counsel filed an

affidavit with the trial court. Based on that affidavit, the trial court has entered findings of fact and
                                                                                                      2

conclusions of law that Applicant is entitled to relief and recommends that relief be granted. Ex

parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Fourteenth Court of Appeals in Cause No. 14-12-

00077-CR that affirmed his conviction in Cause No. 09-11-11188-CR from the 435th District Court

of Montgomery County. Applicant shall file his petition for discretionary review with this Court

within 30 days of the date on which this Court’s mandate issues.



Delivered: May 7, 2014
Do not publish